Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable Lin (2013/0236852) in view of Feith (2010/0119994).
  Lin teaches an integral type implant comprising an intraosseous part 21 provided integrally with a lower portion of the integral type implant and configured to be buried into an alveolar bone (see fig. 5), a gum penetration part provided integrally with an upper portion of the intraosseous implant part and configured to be buried into a gum to cover the alveolar bone (see fig. 5, a portion of part 22 is within the gum, pars. 30-31), a prosthetic appliance attachment part provided integrally with an upper portion of the gum penetration part (see fig. 5, the upper portion of part 22 which provides an attachment for the prosthetic appliance 30), a final prosthetic appliance 30 attached to the prosthetic appliance attachment part (upper portion of part 22, see figs. 2, 5), a prosthetic appliance attachment central hole 23 extending straight from an upper end 
Feith teaches an integral type implant comprising a prosthetic appliance attachment part 34 provided integrally with an upper portion of the gum penetration part (see figs. 1-2, 5, 6-7), a final prosthetic appliance 1/21 attached to the prosthetic appliance attachment part 34 and a prosthetic appliance attachment central hole 36 extending straight from an upper end surface of the prosthetic appliance attachment part toward the intraosseous implant part such that the final prosthetic appliance 1/20 is attached to an inner surface of the prosthetic appliance attachment central hole (see figs. 1-2, 6-7, pars. 57-58), wherein a horizontal section of an inner portion of the 
With respect to claim 2, Lin teaches the gum penetration part is provided integrally with the upper portion of the intraosseous implant part, and has a height in a range of 1-2mm (pars. 30-31), which is within the claimed ranges of 0.3-8mm.  
With respect to claim 3, Lin teaches the invention as substantially claimed and discussed above, however, does not specifically teach the prosthetic appliance attachment part has a diameter reduced upward form a lower diameter of the prosthetic appliance attachment part and wherein the outer circumferential surface is inclined with respect to a longitudinal axis of the integral type implant. 
 Feith teaches the prosthetic appliance attachment part 34 has a diameter reduced upwards from a lower diameter of the prosthetic appliance attachment part, and wherein the outer circumferential surface is inclined with respect to a longitudinal axis of the integral type implant (see figs. 1-2, 5-7). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2013/0236852) in view of Feith (2010/0119994) in view of Lundgren (2008/0003539) as evidenced by Schroering (2009/0233256), further in view of Kwan (2006/0078847).
  Lin teaches an integral type implant comprising an intraosseous part 21 provided integrally with a lower portion of the integral type implant and configured to be buried into an alveolar bone (see fig. 5), a gum penetration part provided integrally with an upper portion of the intraosseous implant part and configured to be buried into a gum to cover the alveolar bone (see fig. 5, a portion of part 22 is within the gum, pars. 30-31), a prosthetic appliance attachment part provided integrally with an upper portion of the gum penetration part (see fig. 5, the upper portion of part 22 which provides an attachment for the prosthetic appliance 30), a final prosthetic appliance 30 attached to the prosthetic appliance attachment part (upper portion of part 22, see figs. 2, 5), a prosthetic appliance attachment central hole 23 extending straight from an upper end surface of the prosthetic appliance attachment part toward the intraosseous implant part such that the final prosthetic appliance 30 is attached to an inner surface of the prosthetic appliance attachment central hole (see fig. 5, portion 32 of the final prosthetic appliance is attached to the hole, par. 13), and wherein the prosthetic applicant attachment central hole has a depth in a range of at least 3-6 mm (see fig. 5, the hole extends beyond portion 22 which is taught to be 3-6mm), wherein the prosthetic 
Feith teaches an integral type implant comprising a prosthetic appliance attachment part 34 provided integrally with an upper portion of the gum penetration part (see figs. 1-2, 5, 6-7), a final prosthetic appliance 1/21 attached to the prosthetic appliance attachment part 34 and a prosthetic appliance attachment central hole 36 extending straight from an upper end surface of the prosthetic appliance attachment part toward the intraosseous implant part such that the final prosthetic appliance 1/20 is attached to an inner surface of the prosthetic appliance attachment central hole (see figs. 1-2, 6-7, pars. 57-58), wherein a horizontal section of an inner portion of the prosthetic appliance attachment central hole and that an outer portion of the insertion protrusion are formed in an polygonal to correspond to each other, thereby limiting rotation between each other (pars. 54, 57-58, specifically par. 58 discussing the straight prism, which is a polygonal shape). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lin with the different cross sectional shapes taught by Feith in order to prevent rotation of the parts once installed in the mouth. Lin/Feith teaches the integral type implant as substantially 
Lundgren teaches wherein the attachment contact area includes a vertical cross sectional recessed portion and a vertical cross sectional protruding portion continuously connected with the recessed portion, the recessed and protruding portions being configured to widen the attachment contact area being in contact with an inner surface of the final prosthetic appliance (see fig. 1, the portions being the groove 7 and portions extending from the groove, see par. 44). It is noted that the recessed and protruding portions of Lundgren function as claimed, such that the attachment contact area being in contact with the inner surface of the prosthetic appliance is widened. Since the surface is provided with the grooves and surface area of the contact area is increased, i.e. widened, and therefore the contact area in contact with the inner surface of the final prosthetic appliance TK is widened. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lin/Feith with the recessed and protruding portions taught by Lundgren in order to improve cement retention. It is noted that Lundgren does not specifically teach the recessed and protruding portions being concave and convex, such as they are not curved, however, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). This is further evidenced by Schroering which teaches recesses and protrusions shaped as taught by Lundgren (see figs. 5c-5e) and concave/concave shaped recesses and protrusions (see figs. 4a and 5b).  Lin/Feith/Lundgren teaches the integral type implant as substantially claimed and discussed above however, does not specifically teach a linear distance between an upper edge of the prosthetic appliance attachment central hole and an outer edge of an upper circumferential surface of the prosthetic appliance attachment part is in a range of 0.2mm to 3mm
Kwan teaches a prosthetic appliance attachment part having a diameter within the range of 1-12 mm and specifically teach the diameter being 3.8 mm (par. 83).  It is noted that the linear distance between an upper edge of the prosthetic appliance attachment central hole and an outer edge of an upper circumferential surface of the prosthetic appliance would be within the claimed range since the hole is in the center and therefore, the linear distance from the center to the outer edge is 1.9 mm.  It is noted that the linear distance would be 1.9 less the diameter of the central hole, however, it would still be within the claimed range.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the diameter of the implant taught by Lin/Feith/Lundgren to have a diameter as taught by Kwan in order to provide an implant of a proper size to fit within the desired space of .  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed January 7, 20201 have been fully considered but they are not persuasive. The applicant argues the prior combination of Feith in view of Lin, however, in view of the claim amendments including broadening of the claims by the removal of limitations and the addition of limitations, the rejection was removed and a new rejection of Lin in view of Feith was applied, therefore, the applicant’s arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/7/2020